*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-SEP-2021
                                                         09:47 AM
                                                         Dkt. 11 OPA

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


                        BRENT K. SYLVESTER
                 Petitioner/Petitioner-Appellant,

                                 vs.

    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAIʻI,
                Respondent/Respondent-Appellee.


                          SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DAA-16-00003)

                         SEPTEMBER 13, 2021

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY EDDINS, J.

     An Administrative Driver’s License Revocation Office

hearing officer revoked Brent Sylvester’s driver’s license after

finding probable cause to support Sylvester’s arrest for

operating a vehicle under the influence of an intoxicant.

     Three civilian witnesses wrote statements on a standard

Honolulu Police Department form (HPD-252).     They described

Sylvester’s conduct and interactions with them after he
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


purportedly rear-ended their car.          Two police officers’ sworn

statements referenced the witnesses’ accounts.

        The hearing officer considered the civilian witnesses’ HPD-

252 statements.      The hearing officer also considered the

witnesses’ statements incorporated in the police officers’ sworn

statements.      Sylvester objected.

         The District Court of the First Circuit sustained the

license revocation.       The Intermediate Court of Appeals affirmed

the district court’s decision.

        We address whether administrative driver’s license

revocation hearing officers can consider civilian witnesses’

unsworn statements when making probable cause determinations.

        We hold they can.    The administrative license revocation

laws – namely, HRS §§ 291E-36, 291E-37(c), and 291E-38(g) 1 - do

not require sworn statements from civilian witnesses.             Instead,

the sworn statement requirement only covers (1) law enforcement

officers, (2) persons who administer alcohol or drug tests, and

(3) those who maintain the testing equipment.

                                     I.

        In April 2016, three people traveled in a Nissan on the H-1

freeway.      A Toyota rear-ended them; it did not stop.        The Toyota

sped past the Nissan.       One person in the Nissan called 911 and


1     All references to HRS provisions reflect their latest published version
as of Sylvester’s arrest in 2016.


                                       2
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


reported “a hit and run.”       The Nissan followed the Toyota.          The

caller told the 911 operator that the Toyota was “swerving” and

“almost slammed [into] the median.”

        Later the Nissan’s three occupants wrote statements on an

HPD-252 form.      Each detailed the rear-end collision and the

Toyota’s flight.       The witnesses also described following the

Toyota to a Kailua residence.        There they briefly confronted the

driver.      Because of how he smelled, spoke, and walked, the

witnesses believed he was intoxicated.          When police officers

arrived, they identified Sylvester as the driver.

        The HPD-252 forms contained a preprinted declaration: “I

attest that this statement is true and correct and to the best

of my knowledge, and that I gave this statement freely and

voluntarily without coercion or promise of reward.” 2           The

witnesses signed their names.

        HPD officers responded to Sylvester’s residence.          For the

administrative revocation proceedings, two officers submitted

sworn statements. 3     They detailed the circumstances surrounding

Sylvester’s arrest.       One officer described the damages to the

two cars.      The other officer wrote that he smelled alcohol on




2     Our decision does not hinge on deciding whether this attestation
language makes the witnesses’ statements “sworn.”
3     At the end of their statements, the officers signed their names and
swore that the information in their statements was “true and correct.”


                                      3
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Sylvester’s breath as he spoke to him.         The officer further

reported: “[Sylvester] blurted out that he just had a ‘few’ when

he got home.”      Sylvester declined a field sobriety test and a

preliminary alcohol screening test.        The officer arrested him

for operating a vehicle under the influence of an intoxicant

(OVUII).      He read an implied consent and other required notice

forms to Sylvester.       Sylvester refused to take a breath or blood

test.      The officer issued him a notice of administrative

revocation.

        Four days later, an Administrative Driver’s License

Revocation Office review officer revoked Sylvester’s driver’s

license.

        Sylvester requested an administrative hearing.        At the

hearing, he moved to strike the three witnesses’ HPD-252

statements.      Sylvester also moved to strike the civilian

witnesses’ statements contained in the sworn police statements.

The hearing officer denied the motion.

         After considering the HPD-252 statements, 911 recording,

and sworn police statements, 4 the hearing officer found probable

cause that Sylvester operated his vehicle while under the

influence of alcohol.       The officer sustained the initial


4     The hearing officer struck other police officers’ unsworn statements
contained in the sworn police statements. The hearing officer also granted
Sylvester’s request to strike several unsworn police reports prepared by
other HPD officers.


                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


administrative revocation of Sylvester’s driver’s license.

        Although their rationale differed, the district court and

the ICA affirmed the hearing officer’s decision.            The district

court ruled that “other person[s],” whose sworn statements the

hearing officer must consider under HRS § 291E-38(g), 5 include

the civilian witnesses.       It also ruled that their HPD-252

statements were not sworn.        Despite these determinations, the

district court upheld the license revocation.           It reasoned that

the sworn police statements incorporating “the witnesses’

statements and/or information” provided a sufficient basis to

find probable cause for Sylvester’s arrest.

        The ICA implicitly rejected the district court’s reasoning

that HRS § 291E-38(g)’s sworn statement requirement encompassed

civilian witnesses.       It read the term “other person” in HRS

§ 291E-38(g) to mean only “the person who conducted the

[intoxication] test” or “the person responsible for the

maintenance of the testing equipment” as specified in HRS

§ 291E-36.      We agree with the ICA.

                                     II.

        In administrative driver’s license revocation proceedings,

we hold that hearing officers can consider civilian witnesses’


5     The district court, the Honorable Lono J. Lee presiding, relied on the
following sentence in HRS § 291E-38(g): “The director shall consider the
sworn statements in the absence of the law enforcement officer or other
person.”


                                      5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


unsworn statements.

      After inspecting the texts and context of HRS §§ 291E-36,

291E-37(c), and 291E-38(g), we conclude that these laws do not

impose a sworn statement requirement on civilian witnesses.

They only require sworn statements from (1) law enforcement

officers, (2) persons who administer alcohol or drug tests, and

(3) those who maintain the testing equipment.           Civilian

witnesses’ statements - both independently through HPD-252

statements and as embedded in sworn police statements – can

support probable cause in license revocation proceedings.

      HRS Chapter 291E, Part III guides the administrative

driver’s license revocation process.         It begins when an

individual is arrested and issued a notice of administrative

revocation. 6   See generally HRS §§ 291E-31, 291E-33, 291E-34.

Next, an administrative review officer examines the police

officer’s decision to issue the revocation notice.            HRS § 291E-

37(a).   This initial review happens automatically.           Id.   Based

solely on documentary evidence, including documents listed in

HRS § 291E-36, the administrative review officer decides whether

to revoke the driver’s license.        See generally HRS § 291E-37.

If the review officer revokes the license, the driver can

request an administrative hearing.         HRS § 291E-38(a).      If a


6     We call an arrestee who received a notice of administrative revocation
a “driver.”


                                      6
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


hearing officer affirms the revocation after that administrative

hearing, the driver can petition for judicial review.             HRS

§ 291E-40(a).

        Within the administrative driver’s license revocation

framework, a trio of intertwined laws - HRS §§ 291E-36, 291E-

37(c), and 291E-38(g) - identify the types of documents that the

administrative review and hearing officers must receive,

consider, or admit into evidence.

        HRS § 291E-36 lists what evidence must be submitted for

administrative review immediately after an OVUII arrest. 7              It

calls for sworn statements from:

        (1) “the arresting law enforcement officer” and “the
            officer who issued the notice of administrative
            revocation,” HRS § 291E-36(a)(1), (b)(1) 8;

        (2) “the person responsible for maintenance of the [alcohol
            or drug] testing equipment,” HRS § 291E-36(a)(2), (4);
            and

        (3) “the person who conducted the [alcohol or drug] test,”
            HRS § 291E-36(a)(3), (5). 9

HRS § 291E-36 identifies no other person whose statement must be



7     HRS § 291E-36 also applies when a driver is arrested for habitually
operating a vehicle under the influence of an intoxicant under HRS § 291E-
61.5.

8     HRS § 291E-36(a) applies when an arrestee submits to an alcohol or drug
test. HRS § 291E-36(b) governs when an arrestee refuses to do so. Both
require the arresting officer to submit a sworn statement. Conspicuously,
only HRS § 291E-36(a) mentions sworn statements of “the officer who issued
the notice of administrative revocation.”
9     The persons identified in subparagraphs (2) and (3) are not implicated
when a driver refuses an alcohol or drug test, like Sylvester did.


                                      7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


sworn.

     In addition to these sworn statements, the administrative

review officer receives other types of evidence: “a copy of the

arrest report,” HRS § 291E-36(a)(1), (b)(1); “the report of the

law enforcement officer who issued the notice of administrative

revocation to the person involved in a collision resulting in

injury or death,” HRS § 291E-36(a)(1); “a copy of the notice of

administrative revocation,” HRS § 291E-36(a)(6), (b)(2); any

license taken into possession by law enforcement officers, HRS

§ 291E-36(a)(7), (b)(3); and the driver’s prior alcohol and drug

enforcement contacts.   HRS § 291E-36(a)(8), (b)(4).

     With the information received under HRS § 291E-36 and any

evidence submitted by the driver, the administrative review

officer conducts an initial review.    HRS §§ 291E-36, 291E-37.

At this stage, HRS § 291E-37(c) requires consideration of:

     (1)   “Any sworn or unsworn written statement or other
           written evidence provided by the respondent”;

     (2)   “The breath, blood, or urine test results, if any”;
           and

     (3)   “The sworn statement of any law enforcement officer or
           other person or other evidence or information required
           by section 291E‑36.” (Emphases added.)

     If the driver wants an administrative hearing after an

adverse administrative review decision, HRS § 291E-38(g)

requires the hearing officer to admit into evidence the sworn

statements generated by HRS § 291E-36 and consider them if the

                                  8
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


individuals who made the sworn statements do not appear at the

hearing. 10

     Both HRS §§ 291E-37(c)(3) and 291E-38(g) refer to the sworn

statements of “other person” and HRS § 291E-36.             The

Administrative Director of the Courts maintains that “other

person” means only those individuals identified in HRS § 291E-

36: the government employees conducting alcohol or drug tests or

maintaining the testing equipment.           Sylvester, in contrast,

reads “other person” expansively to mean everyone who is not a

law enforcement officer.         He contends that civilian witnesses’

statements submitted by the government must be sworn.

       The Director’s interpretation prevails: “other person”

does not mean a civilian witness.           We conclude that HRS § 291E-

38(g), like HRS § 291E-36, does not touch civilian witnesses’

statements.

     Turning to HRS § 291E-38(g), its opening sentence - “The

sworn statements provided in section 291E-36 shall be admitted


10   HRS § 291E-38(g) states:

              The sworn statements provided in section 291E-36
              shall be admitted into evidence. The director shall
              consider the sworn statements in the absence of the
              law enforcement officer or other person. Upon
              written notice to the director, no later than five
              days prior to the hearing, that the respondent wishes
              to examine a law enforcement officer or other person
              who made a sworn statement, the director shall issue
              a subpoena for the officer or other person to appear
              at the hearing. . . .

(Emphasis added.) Additionally, HRS § 291E-38(f) requires that the driver’s
prior alcohol and drug enforcement contacts be entered into evidence.

                                        9
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


into evidence” – delimits its scope to HRS § 291E-36.             (Emphasis

added.)   “[T]he sworn statements” mentioned in the next sentence

– “The director shall consider the sworn statements in the

absence of the law enforcement officer or other person” –

grammatically link back to “the sworn statements provided in

section 291E-36” in the preceding sentence.           HRS § 291E-38(g).

So “other person” in the second sentence refers to the

individuals who submitted sworn statements under HRS § 291E-36. 11

See McGrail v. Admin. Dir. of the Courts, 130 Hawaiʻi 74, 80, 305

P.3d 490, 496 (App. 2013) (explaining that “the hearing officer

must admit into evidence and consider the sworn statements

required by HRS § 291E-36” (emphasis added)). 12

      HRS § 291E-37(c)(3)’s sworn statement requirement, like HRS

§ 291E-38(g), unites with HRS § 291E-36.          HRS § 291E-37(c)(3)

states: “The sworn statement of any law enforcement officer or

other person or other evidence or information required by

section 291E-36.” (Emphases added.)

      Sylvester argues that HRS § 291E-37(c)(3) requires the

administrative review officer to consider “1) the sworn



11    The first two sentences of HRS § 291E-38(g) establish the context in
which the rest of the provision (concerning when a hearing officer must issue
a subpoena for “a law enforcement officer or other person who made a sworn
statement”) should be read.

12    In McGrail, the ICA held that considering a police officer’s unsworn
statements in another police officer’s sworn statement is impermissible. 130
Hawaiʻi at 81, 305 P.3d at 497. McGrail did not involve civilian witnesses.

                                     10
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


statement of any law enforcement officer or other person or 2)

other evidence or information required by section 291E-36.”             He

reads the provision’s ending phrase - “required by section 291E-

36” – to modify only the latter part of the preceding terms,

“other evidence or information,” but not the other antecedent

terms, “[t]he sworn statement of any law enforcement officer or

other person.”     Sylvester’s interpretation of HRS § 291E-

37(c)(3) is flawed.

     The series-qualifier canon undercuts Sylvester’s view.

This canon provides that “when there is a straightforward,

parallel construction that involves all nouns or verbs in a

series, a modifier at the end of the list normally applies to

the entire series.”      Facebook, Inc. v. Duguid, 141 S. Ct. 1163,

1169 (2021) (cleaned up).

     Here, HRS § 291E-37(c)(3) contains a parallel, connected

list of nouns in a series: “[t]he sworn statement of any law

enforcement officer or other person or other evidence or

information.”    So the modifier, “required by section 291E-36,”

applies to each of the antecedent noun phrases. 13          Said



13    Generally, a determiner (for example, “other” before “evidence” in this
sentence) “tends to cut off the modifying phrase so that its backward reach
is limited.” Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 149 (2012). Yet “that effect is not entirely
clear.” Id. “The rule of the last antecedent is context dependent.”
Facebook, 141 S. Ct. at 1170. As discussed below, the context of HRS §§ 291E-
36, 291E-37(c), and 291E-38(g) shows that the determiner before “evidence” in
HRS § 291E-37(c)(3) does not sever the modifier’s reach.


                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


differently, HRS § 291E-36 covers both (1) the sworn statements

of law enforcement officers or “other person” (other government

officials who conduct alcohol or drug tests or maintain the

relevant testing equipment under HRS § 291E-36(a)(2)-(5)) and

(2) other evidence or information (such as a listing of any

prior alcohol and drug enforcement contacts under HRS § 291E-

36(a)(8), (b)(4)).

     HRS §§ 291E-36, 291E-37, and 291E-38 all address the same

subject matter: the review process for administrative driver’s

license revocation.   So we interpret “other person” in both HRS

§§ 291E-38(g) and 291E-37(c)(3) harmoniously.     See HRS § 1-16

(“Laws in pari materia, or upon the same subject matter, shall

be construed with reference to each other.     What is clear in one

statute may be called in aid to explain what is doubtful in

another.”).

     We conclude that “other person” in HRS § 291E-37(c)(3),

like the identical term in HRS § 291E-38(g), refers only to the

individuals mentioned in HRS § 291E-36.     The sworn statement

requirement under these statutes does not cover civilian

witnesses’ statements.

     Sylvester maintains that if the legislature intended to

allow consideration of unsworn civilian witness statements

submitted by the government, it would have said so in HRS

§ 291E-37(c)(3), just like it did in HRS § 291E-37(c)(1).

                                 12
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Subsection (c)(1) involves statements submitted by the driver.

It requires an administrative review officer to consider any

“sworn or unsworn written statement or other written evidence

provided by the respondent.”    HRS § 291E-37(c)(1) (emphases

added).   We do not view the absence of language concerning

unsworn statements in HRS § 291E-37(c)(3) as a deliberate choice

to bar unsworn civilian witness statements submitted by the

government.   Rather, the provision reflects the legislature’s

attention to specific evidence central to revocation

determinations.   “[T]he Legislature chose to require the

submission of sworn statements by key police and government

officers as a means of ensuring the reliability of the

revocation process.”    McGrail, 130 Hawaiʻi at 80, 305 P.3d at 496

(emphasis added).

     Further, the administrative driver’s license revocation

framework does not limit the evidence the hearing officer may

consider to only the evidence identified by HRS §§ 291E-36,

291E-37, and 291E-38.    See Desmond v. Admin. Dir. of the Courts,

91 Hawaiʻi 212, 220, 982 P.2d 346, 354 (App. 1998) (rejecting the

driver’s argument that a hearing officer could not admit

“anything that is not specified by the statute”), rev’d on other




                                 13
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


grounds, 90 Hawaiʻi 301, 978 P.2d 739 (1998). 14

     The evidence must be relevant and not prejudicial.            Freitas

v. Admin. Dir. of the Courts, 108 Hawaiʻi 31, 45–46, 116 P.3d

673, 687–88 (2005).     But Sylvester doesn’t claim that the

civilian witnesses’ statements were irrelevant or prejudicial.

     Finally, Sylvester’s concern about the reliability of the

civilian witnesses’ statements is overblown.          The HPD-252 forms

contained a declaration from each witness attesting to the

statement’s truth.     The HPD-252 statements and the witnesses’

statements referenced in the sworn police statements provided

“reasonably trustworthy information” to support a probable cause

determination.    State v. Maganis, 109 Hawaiʻi 84, 86, 123 P.3d

679, 681 (2005).

     Because HRS §§ 291E-36, 291E-37(c)(3), and 291E-38(g) do

not require sworn civilian witness statements, we hold that a

hearing officer can consider civilian statements – sworn or

unsworn - in the probable cause determination.          The hearing

officer who conducted Sylvester’s administrative hearing did not

err in considering statements from the Nissan’s occupants.



14    Based on its review of HRS §§ 291E-36, 291E-37, and 291E-38’s
predecessor statutes, the ICA held that the hearing officer did not
reversibly err in admitting the entire case file into evidence. Desmond, 91
Hawaiʻi at 220-21, 982 P.2d at 354-55. It opined that though the hearing
officer erroneously admitted unsworn statements of a police officer who did
not appear to testify, the error was harmless. Id. at 220, 982 P.2d at 354.
Desmond did not involve civilian witnesses.


                                     14
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


      We affirm the ICA’s February 24, 2021 judgment on appeal. 15


Alen M. Kaneshiro,                        /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Ewan C. Rayner,
                                          /s/ Sabrina S. McKenna
(Kimberly T. Guidry and Robert
T. Nakatsuji on the briefs)               /s/ Michael D. Wilson
for respondent
                                          /s/ Todd W. Eddins




15    In addition to raising the statutory interpretation issue, Sylvester
claims that the district court failed to schedule his judicial review hearing
“as quickly as practicable.” This argument lacks merit. We agree with the
ICA’s conclusion that the 25-day delay (resulting from an extension of the
time to file the record on appeal and a two-week continuance) did not violate
Sylvester’s due process rights.


                                     15